          Case 18-30655          Doc 79       Filed 04/29/20 Entered 04/29/20 12:13:46                  Desc Main
                                                Document Page 1 of 1
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

In re: Bruce D Zelenko                                          )        Case no. 18-30655
       Jennifer L Zelenko                                       )
                                                                         Chapter 13
                                                                )
                                               Debtors          )        Judge: A. Benjamin Goldgar
                                                                )

                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Bruce D Zelenko                                                        Michelson Law Office
      Jennifer L Zelenko                                                     617 6Th St Po Box 67
      1008 Richard Brown Blvd                                                Racine,WI 53401-0067
      Volo, IL 60073

    Please take notice that on Friday, May 22, 2020 at 9:15 am, a representative of this office shall appear before the
    Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL
    60085 and present the motion set forth below. Your rights may be affected. You should read these papers
    carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have
    an attorney, you may wish to consult one.) A party who objects to this motion and wants it called must file a
    Notice of Objection no later than two (2) business days before the presentment date. If a Notice of Objection is
    timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
    may grant the motion without a hearing before the date of presentment.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in
    the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
    system on Wednesday, April 29, 2020.

                                                                         /s/ Carrie ODonnell
                                                                         For: Glenn Stearns, Trustee

                        MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

    Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
    1307(c)(6), and in support thereof, states the following:

    1. The debtors filed a petition under the Bankruptcy Code on October 31, 2018.
    2. The debtors plan was confirmed on October 25, 2019.

        A Summary of the debtors plan follows:

        Monthly Payment:          $2,088.00                          Last Payment Received:        March 23, 2020

        Amount Paid:             $28,147.00                          Amount Delinquent:                 $6,916.83

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtors with respect to
    the term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                         Respectfully Sumitted;
        Glenn Stearns, Chapter 13 Trustee
        801 Warrenville Road, Suite 650                                  /s/ Glenn Stearns
        Lisle, IL 60532-4350                                             For: Glenn Stearns, Trustee
        Ph: (630) 981-3888
